DETAILED ACTION
This final Office action is in response to the claims filed on March 4, 2021.
Status of claims: claims 2 and 12 are cancelled; claims 1, 3-11, and 13-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5, 7 – “the top portion” lacks antecedent basis.
Claim 1 – “the removable barrier insert having a top surface that is substantially aligned with one of the first or the second ramp” is unclear. What exactly constitutes “one?”  In other words, what of the first ramp or second ramp constitutes “one?”  Or does applicant simply intend “one” to mean either the first ramp or second ramp?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-11, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0135347 to Geier.
Geier discloses a threshold sill assembly for a movable glass wall 104 adjacent a floor comprising: 
a. a sill having a top surface; (110,111; see FIGS. 3,4); 
b. a first ramp 109 having a distal end adjacent to the floor and a proximal end adjacent the top portion of the sill;
c. a second ramp 108 spaced from and opposite the first ramp, the second ramp having a distal end adjacent to the floor and a proximal end adjacent the top portion of the sill; and
d. a removable barrier insert 114 that is removably engaged with a cavity provided in the top surface of the sill, the removable barrier insert having a top surface that is substantially aligned with one of the first ramp or the second ramp. (See figure below; note the top surface of the removable barrier insert is substantially aligned with at least the proximal end of the first ramp 109, as recited in claim 1.) (claim 1)

[AltContent: textbox (Proximal end)][AltContent: arrow][AltContent: textbox (Top surface)][AltContent: arrow]
    PNG
    media_image1.png
    452
    477
    media_image1.png
    Greyscale

Geier further discloses at least one finger extending into the cavity to removably secure the removable barrier insert to the sill. (claim 5)
[AltContent: textbox (fingers)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    179
    205
    media_image2.png
    Greyscale

Geier further discloses wherein the removable barrier insert has a length that is equal to or less than a length of the sill, (claim 6) wherein the cavity includes two spaced apart walls 
Geier further discloses wherein the removable barrier insert comprises at least one finger extending into the cavity to removably engage at least one retaining nub or rib to secure the removable barrier insert to the sill. (claim 8)
Geier further discloses wherein the removable barrier insert comprises two spaced apart fingers extending into the cavity, each finger having a distal end terminating in an edge that contacts a respective at least one retaining nub or rib to removably secure the removable barrier insert to the sill (claim 9), wherein each spaced apart finger includes a resilient spring arm 135,137 that contacts a respective wall of the cavity, (claim 10) wherein the sill defines an interior and an exterior of the threshold and the first ramp is located in the interior, (claim 11) wherein the removable barrier insert substantially prevents water intrusion past the movable glass wall, (claim 13) further comprising a wall gasket 147 engaged with the removable barrier insert and having a portion that abuts a portion of the movable glass wall, (claim 14) and wherein the movable glass wall has a weather strip extending from a bottom edge toward the top surface of the sill. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geier.
Geier discloses the first ramp has a slope and the second ramp has a slope, but Geier fails to disclose the degree in which each slope increases.
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp with a slope no greater than 1:48 or about 1:2 or less and the second ramp with a slope no greater than 1:48 or about 1:2 or less in order to maintain that the thresholds are accessible for the wheelchair bound and disabled persons as well as since absent any showing of unexpected results, such a modification would constitute mere design choice and involve a mere change in the proportions and size of components. A change in proportion and size is generally recognized as being within the level of ordinary skill in the art. 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp with a slope no greater than 1:48 or about 1:2 or less and the second ramp with a slope no greater than 1:48 or about 1:2 or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 3)
Geier discloses the first ramp has a top surface that is contiguous with the top surface of the sill, the second ramp has a top surface that is contiguous with the top surface of the sill, but fails to disclose that each of the top surface of the first ramp and the second ramp are spaced from the floor a distance of 0.25 inch or less. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp and second ramp spaced from the floor a distance of 0.25 inch or less in order to maintain that the 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first and second ramps spaced from the floor at distance of 0.25 inch or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 4)
Geier fails to disclose wherein the top surface is spaced from the floor a distance equal to or less than about 0.75 inches. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the top surface is spaced from the floor a distance equal to or less than about 0.75 inches in order to maintain that the thresholds are accessible for the wheelchair bound and disabled persons as well as since absent any showing of unexpected results, such a modification would constitute mere design choice and involve a mere change in the proportions and size of components. A change in proportion and size is generally recognized as being within the level of ordinary skill in the art. 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the top surface is spaced from the floor a distance equal to or less than about 0.75 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 15)
Geier fails to disclose wherein the top surface is spaced from the floor a distance equal to or less than about 0.5 inches. 

Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the top surface is spaced from the floor a distance equal to or less than about 0.5 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 16)
Geier discloses the first ramp has a slope and the second ramp has a slope, but Geier fails to disclose the degree in which each slope increases.
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp with a slope no greater than 1:48 and the second ramp with a slope no greater than 1:48 in order to maintain that the thresholds are accessible for the wheelchair bound and disabled persons as well as since absent any showing of unexpected results, such a modification would constitute mere design choice and involve a mere change in the proportions and size of components. A change in proportion and size is generally recognized as being within the level of ordinary skill in the art. 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp with a slope no greater than 1:48 and the second ramp with a slope no greater than 1:48 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 17)

On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp with a slope of about 1:2 and the second ramp with a slope of about 1:2 in order to maintain that the thresholds are accessible for the wheelchair bound and disabled persons as well as since absent any showing of unexpected results, such a modification would constitute mere design choice and involve a mere change in the proportions and size of components. A change in proportion and size is generally recognized as being within the level of ordinary skill in the art. 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Geier first ramp with a slope of about 1:2 and the second ramp with a slope of about 1:2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 18)
Geier discloses wherein the movable glass wall has a bottom edge that is spaced from the top surface of the sill a distance, but fails to disclose an exact distance.
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to said distance about 0.125 in. to about 1in. in order to maintain that the thresholds are accessible for the wheelchair bound and disabled persons as well as since absent any showing of unexpected results, such a modification would constitute mere design choice and involve a mere change in the proportions and size of components. A change in proportion and size is generally recognized as being within the level of ordinary skill in the art. 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the distance from about 0.125 in to about 1 

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive. 
More specifically, the applicant contends that the cited prior art “does not teach or suggest any portion of its gasket 114 that is substantially aligned with a top surface of the first or second ramp.”  The examiner respectfully disagrees.
First, the claim recites “the removable barrier insert having a top surface that is substantially aligned with one of the first or the second ramp.”  “One” does not necessarily constitute “a top surface,” as the applicant contends. Thus applicant appears to be arguing limitations not recited in the claims.
Second, as noted in the claim 1 rejection above, the cited prior art does in fact disclose a removable barrier insert 114 with a top surface that is “substantially aligned with one of the first ramp or the second ramp,” as recited in claim 1. More specifically, a top surface on the insert 114 is substantially aligned with a surface on the first ramp as well as on the second ramp.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634